UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-32268 Kite Realty Group Trust (Exact Name of Registrant as Specified in its Charter) Maryland 11-3715772 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 30 S. Meridian Street, Suite 1100 Indianapolis, Indiana (Address of principal executive offices) (Zip code) Telephone: (317) 577-5600 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of Common Shares outstanding as of August 1, 2013 was 93,784,681 ($.01 par value) KITE REALTY GROUP TRUST QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2013 TABLE OF CONTENTS Page Part I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets as of June 30, 2013 and December 31, 2012 3 Consolidated Statements of Operations and Comprehensive Income for the Three and Six Months Ended June 30, 2013 and 2012 4 Consolidated Statement of Shareholders’ Equity for the Six Months Ended June 30, 2013 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 6 Notes to Consolidated Financial Statements 7 Item 2. Cautionary Note About Forward-Looking Statements 16 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosure about Market Risk 29 Item 4. Controls and Procedures 29 Part II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults upon Senior Securities 29 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 32 2 Part I. FINANCIAL INFORMATION Item 1. Kite Realty Group Trust Consolidated Balance Sheets (Unaudited) June 30, December 31, Assets: Investment properties, at cost: Land $ $ Land held for development Buildings and improvements Furniture, equipment and other Construction in progress Less: accumulated depreciation ) ) Net real estate investments Cash and cash equivalents Tenant receivables, including accrued straight-line rent of $13,362,690 and $12,189,449, respectively, net of allowance for uncollectible accounts Other receivables Investments in unconsolidated entities, at equity Escrow and other deposits Deferred costs, net Prepaid and other assets Total Assets $ $ Liabilities and Equity: Mortgage and other indebtedness $ $ Accounts payable and accrued expenses Deferred revenue and other liabilities Total Liabilities Commitments and contingencies Redeemable noncontrolling interests in Operating Partnership Equity: Kite Realty Group Trust Shareholders' Equity: Preferred Shares, $.01 par value, 40,000,000 shares authorized, 4,100,000 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Common Shares, $.01 par value, 200,000,000 shares authorized, 93,749,091 shares and 77,728,697 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Additional paid in capital and other Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total Kite Realty Group Trust Shareholders' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Kite Realty Group Trust Consolidated Statements of Operations and Comprehensive Income (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: Minimum rent $ Tenant reimbursements Other property related revenue Total revenue Expenses: Property operating Real estate taxes General, administrative, and other Acquisition costs Litigation charge — — — Impairment charge — — Depreciation and amortization Total expenses Operating income Interest expense ) Income tax (expense) benefit of taxable REIT subsidiary ) ) ) Other (expense) income, net ) ) (Loss) income from continuing operations ) Discontinued operations: Discontinued operations — — Gain on sale of operating property — — Income from discontinued operations — — Consolidated net (loss) income ) ) ) Net loss (income) attributable to noncontrolling interests ) Net (loss) income attributable to Kite Realty Group Trust $ ) $ ) $ ) $ Dividends on preferred shares ) Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Net loss per common share- basic & diluted: Loss from continuing operations attributable to Kite Realty Group Trust common shareholders $ ) $ ) $ ) $ ) Income from discontinued operations attributable to Kite Realty Group Trust common shareholders — — Net loss attributable to Kite Realty Group Trust common shareholders $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted Dividends declared per common share $ Net loss attributable to Kite Realty Group Trust common shareholders: Loss from continuing operations $ ) $ ) $ ) $ ) Income from discontinued operations — — Net loss attributable to Kite Realty Group Trust common shareholders $ ) $ ) $ ) $ ) Consolidated net (loss) income $ ) $ ) $ ) $ Change in fair value of derivatives ) ) Total comprehensive (loss) income ) ) ) Comprehensive loss (income) attributable to noncontrolling interests ) Comprehensive (loss) income attributable to Kite Realty Group Trust $ ) $ ) $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 Kite Realty Group Trust Consolidated Statement of Shareholders’ Equity (Unaudited) Accumulated Other Preferred Shares Common Shares Additional Comprehensive Accumulated Shares Amount Shares Amount Paid-in Capital Loss (Income) Deficit Total Balances, December 31, 2012 $ ) $ ) $ Common shares issued under employee share purchase plan — — 19 — — Common share issuance — Stock compensation activity — Other comprehensive income — Distributions declared to common shareholders — ) ) Distributions to preferred shareholders — ) ) Net income attributable to Kite Realty Group Trust — ) ) Exchange of redeemable noncontrolling interests for common shares — — 60 — — Adjustment to redeemable noncontrolling interests - Operating Partnership — ) — — ) Balances, June 30, 2013 $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 Kite Realty Group Trust Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Consolidated net (loss) income $ ) $ Adjustments to reconcile consolidated net (loss) income to net cash provided by operating activities: Straight-line rent ) ) Depreciation and amortization Impairment charge — Gain on sale of operating property — ) Provision for credit losses Compensation expense for equity awards Amortization of debt fair value adjustment ) ) Amortization of in-place lease liabilities ) ) Changes in assets and liabilities: Tenant receivables Deferred costs and other assets ) ) Accounts payable, accrued expenses, deferred revenue and other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Acquisitions of interests in properties ) ) Capital expenditures, net ) ) Net proceeds from operating property sale — Change in construction payables ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Common share issuance proceeds, net of issuance costs Preferred share issuance proceeds, net of issuance costs — Loan proceeds Loan transaction costs ) ) Loan payments ) ) Distributions paid – common shareholders ) ) Distributions paid - preferred shareholders ) ) Distributions paid – redeemable noncontrolling interests ) ) Distributions to noncontrolling interests in properties ) ) Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 Kite Realty Group Trust Notes to Consolidated Financial Statements June 30, 2013 (Unaudited) Note 1. Organization Kite Realty Group Trust (the “Company”), through its majority-owned subsidiary, Kite Realty Group, L.P. (the “Operating Partnership”), is engaged in the ownership, operation, management, leasing, acquisition, redevelopment and development of neighborhood and community shopping centers and certain commercial real estate properties in selected markets in the United States.At June 30, 2013, the Company owned interests in 63 properties (consisting of 57 retail operating properties, four retail properties under redevelopment and two commercial operating properties). As of this date, the Company also had four development properties under construction. Note 2. Basis of Presentation, Consolidation, Investments in Joint Ventures, and Noncontrolling Interests The Company’s management has prepared the accompanying unaudited financial statements pursuant to the rules and regulations of the SEC.Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) may have been condensed or omitted pursuant to such rules and regulations, although management believes that the disclosures are adequate to make the presentation not misleading.The unaudited financial statements as of June 30, 2013 and for the three and six months ended June 30, 2013 and 2012 include, in the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial information set forth therein.The consolidated financial statements in this Form 10-Q should be read in conjunction with the audited consolidated financial statements and related notes thereto included in the Company’s 2012 Annual Report on Form 10-K.The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the disclosure of contingent assets and liabilities, the reported amounts of assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reported period.Actual results could differ from these estimates.The results of operations for the interim periods are not necessarily indicative of the results that may be expected on an annual basis. Consolidation and Investments in Joint Ventures The accompanying financial statements of the Company are presented on a consolidated basis and include all accounts of the Company, the Operating Partnership, the taxable REIT subsidiary of the Operating Partnership, subsidiaries of the Company or the Operating Partnership that are controlled and any variable interest entities (“VIEs”) in which the Company is the primary beneficiary.In general, a VIE is a corporation, partnership, trust or any other legal structure used for business purposes that either (a) has equity investors that do not provide sufficient financial resources for the entity to support its activities, (b) does not have equity investors with voting rights or (c) has equity investors whose votes are disproportionate from their economics and substantially all of the activities are conducted on behalf of the investor with disproportionately fewer voting rights.The Company consolidates properties that are wholly owned as well as properties it controls but in which it owns less than a 100% interest.Control of a property is demonstrated by, among other factors: · the Company’s ability to refinance debt and sell the property without the consent of any other partner or owner; · the inability of any other partner or owner to replace the Company as manager of the property; or · being the primary beneficiary of a VIE.The primary beneficiary is defined as the entity that has (i) the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance, and (ii) the obligation to absorb losses or the right to receive benefits that could potentially be significant to the VIE. The Company considers all relationships between itself and the VIE, including development agreements, management agreements and other contractual arrangements, in determining whether it has the power to direct the activities of the VIE that most significantly affect the VIE’s performance.The Company also continuously reassesses primary beneficiary status. As of June 30, 2013, the Company had investments in two joint ventures that are VIEs in which the Company is the primary beneficiary. As of this date, these VIEs had total debt of $62.9 million which is secured by assets of the VIEs with net book values totaling $114.2 million.The Operating Partnership guarantees the debt of these VIEs; however, the VIEs could sell the properties before the performance under a guarantee would be required. 7 For the three and six months ended June 30, 2012, the Company had a noncontrolling interest in a land parcel (Parkside Town Commons), which was accounted for under the equity method as it was owned through a joint venture that was not controlled by the Company.On December 31, 2012, the Company acquired a controlling interest in the project and consolidated the entity in its consolidated financial statements. Noncontrolling Interests The Company reports its noncontrolling interests in subsidiaries as equity and the amount of consolidated net income attributable to the noncontrolling interests is set forth separately in the consolidated financial statements.The noncontrolling interests in consolidated properties for the six months ended June 30, 2013 and 2012 were as follows: Noncontrolling interests balance January 1 $ $ Net income allocable to noncontrolling interests, excluding redeemable noncontrolling interests Distributions to noncontrolling interests ) ) Noncontrolling interests balance at June 30 $ $ The Company classifies redeemable noncontrolling interests in the Operating Partnership in the accompanying consolidated balance sheets outside of permanent equity because the Company may be required to pay cash to unitholders upon redemption of their interests in the Operating Partnership under certain circumstances, such as the delivery of registered shares upon conversion.The carrying amount of the redeemable noncontrolling interests in the Operating Partnership is required to be reflected at the greater of historical book value or redemption value with a corresponding adjustment to additional paid-in capital.As of June 30, 2013 and December 31, 2012, the redemption value of the redeemable noncontrolling interests exceeded the historical book value, and the balance was adjusted to redemption value. The redeemable noncontrolling interests in the Operating Partnership for the six months ended June 30, 2013 and 2012 were as follows: Redeemable noncontrolling interests balance January 1 $ $ Net loss allocable to redeemable noncontrolling interests ) ) Accrued distributions to redeemable noncontrolling interests ) ) Other comprehensive income (loss) allocable to redeemable noncontrolling interests 1 ) Exchange of redeemable noncontrolling interest for common stock ) ) Adjustment to redeemable noncontrolling interests - operating partnership and other ) Redeemable noncontrolling interests balance at June 30 $ $ 1 Represents the noncontrolling interests’ share of the changes in the fair value of derivative instruments accounted for as cash flow hedges (see Note 7). The following sets forth accumulated other comprehensive income (loss) allocable to noncontrolling interests for the six months ended June 30, 2013 and 2012: 8 Accumulated comprehensive loss balance at January 1 $ ) $ ) Other comprehensive income (loss) allocable to redeemable noncontrolling interests 1 ) Accumulated comprehensive income (loss) balance at June 30 $ $ ) 1 Represents the noncontrolling interests’ share of the changes in the fair value of derivative instruments accounted for as cash flow hedges (see Note 7). The Company allocates net operating results of the Operating Partnership after preferred dividends and noncontrolling interest in the consolidated properties based on the partners’ respective weighted average ownership interest.The Company adjusts the redeemable noncontrolling interests in the Operating Partnership at the end of each period to reflect their interests in the Operating Partnership.This adjustment is reflected in the Company’s shareholders’ equity.The Company’s and the limited partners’ weighted average interests in the Operating Partnership for the three and six months ended June 30, 2013 and 2012 were as follows: Three Months Ended June 30, Six Months Ended June 30, Company’s weighted average basic interest in Operating Partnership % Limited partners' redeemable noncontrolling weighted average basic interests in Operating Partnership % At June 30, 2013, the Company’s and the redeemable noncontrolling ownership interests in the Operating Partnership were 93.3% and 6.7%, respectively.At December 31, 2012, the Company’s and the redeemable noncontrolling ownership interests in the Operating Partnership were 92.0% and 8.0%, respectively. Reclassifications Certain amounts in the accompanying consolidated financial statements for 2012 have been reclassified to conform to the 2013 consolidated financial statement presentation.The reclassifications did not impact consolidated net income (loss) previously reported. Note 3. Earnings Per Share Basic earnings per share is calculated based on the weighted average number of shares outstanding during the period.Diluted earnings per share is determined based on the weighted average number of shares outstanding combined with the incremental average shares that would have been outstanding assuming all potentially dilutive shares were converted into common shares as of the earliest date possible. Potentially dilutive securities include outstanding options to acquire common shares, units in the Operating Partnership, which may be exchanged for either cash or common shares, at the Company’s option, under certain circumstances, and deferred common share units, which may be credited to the personal accounts of non-employee trustees in lieu of the payment of cash compensation or the issuance of common shares to such trustees.Due to the Company’s net loss attributable to common shareholders in each of the periods in the three and six months ended June 30, 2013 and 2012, the potentially dilutive securities were not dilutive for those periods. Approximately 1.7 million outstanding options to acquire common shares were excluded from the computation of diluted earnings per share because their impact was not dilutive for the three and six months ended June 30, 2013 and 2012. 9 Note 4.Litigation Charge In the first quarter of 2012, the Company recorded a charge of $1.3 million related to a claim by a former tenant.This amount has been paid, thereby releasing the Company from the claim.In the fourth quarter of 2012, the Company received a partial reimbursement of legal costs resulting in a net litigation charge of $1.0 million for the year ended December 31, 2012. Note 5. Mortgage and Other Indebtedness Mortgage and other indebtedness consisted of the following at June 30, 2013 and December 31, 2012: Balance at June 30, December 31, Unsecured revolving credit facility $ $ Unsecured term loan Notes payable secured by properties under construction - variable rate Mortgage notes payable - fixed rate Mortgage notes payable - variable rate Net premiums on acquired debt Total mortgage and other indebtedness $ $ Consolidated indebtedness, including weighted average maturities and weighted average interest rates at June 30, 2013, is summarized below: Amount Weighted Average Maturity (Years) Weighted Average Interest Rate Percentage of Total Fixed rate debt $ % 44 % Floating rate debt (hedged to fixed) % 29 % Total fixed rate debt, considering hedges % 73 % Notes payable secured by properties under construction -variable rate % 16 % Other variable rate debt % 9 % Corporate unsecured variable rate debt % 31 % Floating rate debt (hedged to fixed) ) -5.3 -2.43
